In a personal injury action, defendants appeal from an order of the Supreme Court, Kings County, dated April 17, 1974, which granted plaintiff’s motion to vacate a prior order dismissing the action for failure to serve a complaint. Order reversed, without costs, and motion denied. In our opinion no satisfactory explanation has been offered for plaintiff’s failure to serve a complaint more than three years after the demand therefor (Steuerman v. Feinmam, 19 A D 2d 847; Schwartz v. National Fire Ins. Co. of Hm-tford, 25 A D 2d 727). Martuscello, Acting P. J., Latham, Christ, Brennan and Benjamin, JJ., concur.